MEMORANDUM OPINION
                                            No. 04-10-00919-CV

                                         IN RE Baron C. CLARK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 5, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 27, 2010, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2010-CI-11759, styled Baron C. Clark v. San Antonio Water System,
Acting By and Through The City of San Antonio, pending in the 288th Judicial District Court, Bexar County, Texas,
the Honorable Sol Casseb, III presiding. However, the ruling complained of was made by the Honorable Michael
Peden, presiding judge of the 285th Judicial District Court, Bexar County, Texas.